Citation Nr: 1038977	
Decision Date: 10/19/10    Archive Date: 10/22/10

DOCKET NO.  05-03 514A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to an effective date, prior to April 28, 2004, 
for the grant of service connection for diabetes mellitus, type 
II with herbicide exposure.

3.  Entitlement to an effective date, prior to April 28, 2004, 
for the combined evaluation of 70 percent disabling.

4.  Entitlement to an effective date, prior to November 30, 2001, 
for the award of a 60 percent disability rating for service-
connected degenerative disc disease with radiculopathy to include 
on the basis of clear and unmistakable error (CUE).

5.  Entitlement to total disability based upon individual 
unemployability (TDIU).


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel


INTRODUCTION

The appellant, who is also referred to as the Veteran, served on 
active duty from February 1968 to February 1971.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from August 2003, January 2007, and May 2008 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas.

The Board notes that a motion to advance the Veteran's appeal on 
the docket has been submitted.  Appeals must be considered in 
docket number order, but may be advanced if sufficient cause is 
shown.  38 U.S.C. § 7107(a) and 38 C.F.R. § 20.900(c).  
Sufficient cause includes advanced age (defined as 75 years or 
more), serious illness, severe financial hardship, or 
administrative error resulting in a significant delay.  An appeal 
may also be advanced if the case involves interpretation of a 
question of law of widespread application affecting other claims, 
although this is extremely rare.  Any motion for advancement 
should be supported by pertinent documentation.   

In this case, the evidence indicates that the Veteran does not 
meet the requisite 75 year age requirement.  There is also 
insufficient supporting medical evidence to demonstrate that the 
Veteran has an illness so serious or grave in nature that 
advancement is warranted.  Neither is there evidence that 
demonstrates severe financial hardship such as a pending 
bankruptcy, home foreclosure, or homelessness.  General financial 
difficulties alone are insufficient.  Finally, there is no 
evidence of administrative error resulting in a significant delay 
or misinterpretation of a question of law.  In the absence of 
sufficient cause, the motion is denied.  

The issue of TDIU is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran has stated that he was exposed to the threatened 
death of himself and others from hostile military activity and 
his response to that event involved a psychological state of fear 
and helplessness.  

2.  A VA psychiatrist has diagnosed the Veteran as suffering from 
PTSD, has confirmed that the claimed in-service stressor is 
adequate to support a diagnosis of PTSD, and that the Veteran's 
PTSD symptoms are related to the claimed stressor.  

3.  The Veteran's claimed in-service stressor is consistent with 
the places, types, and circumstances of the Veteran's service.  

4.  The Veteran did not timely appeal a December 2004 rating 
decision with respect to the assignment of an effective date of 
April 28, 2004, for the grant of service connection for type II 
diabetes mellitus and the combined evaluation of 70 percent 
disabling.

5.  In April 2006, the Veteran submitted a claim for an earlier 
effective date for the award of service connection for type II 
diabetes mellitus and the combined evaluation of 70 percent 
disabling.

6.  The current appeal regarding an earlier effective date for 
the award of service connection for type II diabetes mellitus and 
the combined evaluation of 70 percent disabling does not involve 
an allegation that the December 2004 rating decision is based on 
CUE.

7.  The RO's April 2002 rating decision, which awarded a 60 
percent disability rating for degenerative disc disease with 
radiculopathy and assigned an effective date of November 30, 
2001, was not based on CUE as it represented a reasonable 
application of the known facts to the law then in existence at 
that time.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have been met.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2010).  

2.  The unappealed rating decision issued in December 2004 is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 U.S.C.A. §§ 20.302, 
20.1103 (2010).

3.  The Veteran has failed to advance an allegation of fact or 
law upon which relief may be granted for the issue of entitlement 
to an effective date earlier than April 28, 2004, for the grant 
of service connection for type II diabetes mellitus and a 
combined evaluation of 70 percent disabling, established in the 
December 2004 rating decision.  38 U.S.C.A. § 7105(d)(5) (West 
2002); 38 C.F.R. § 20.302 (2010); Rudd v. Nicholson, 20 Vet. App. 
296 (2006).

4.  The unappealed rating decision issued in April 2002 is final.  
38 U.S.C.A. § 7105 (West 2002); 38 U.S.C.A. §§ 20.302, 20.1103 
(2010).

5.  Clear and unmistakable error in the April 2002 rating 
decision has not been established.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 3.105(a) (2010); Fugo v. Brown, 6 Vet. App. 
40, 43 (1993).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the Veteran's assertion that his PTSD 
is related to his service with the United States Army from 
February 1968 to February 1971.  He also contends that he is 
entitled to an effective date, prior to April 28, 2004, for the 
grant of service connection for diabetes mellitus, type II with 
herbicide exposure; an effective date, prior to April 28, 2004, 
for the combined evaluation of 70 percent disabling; and, an 
effective date, prior to November 30, 2001, for the award of a 60 
percent disability rating for service-connected degenerative disc 
disease with radiculopathy to include on the basis of CUE.


Service Connection for PTSD

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of 
service connection there must be competent evidence of a current 
disability; medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease or 
injury; and competent evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in service 
with continuity of symptomatology demonstrated thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  In addition, certain chronic diseases, including 
psychoses, may be presumed to have been incurred during service 
if they become disabling to a compensable degree within one year 
of separation from active duty.  38 C.F.R.  §§ 3.307, 3.309.  
Disorders diagnosed more than one year after discharge may still 
be service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for PTSD, in particular, requires medical 
evidence diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) and 38 C.F.R. § 4.125 (2002) 
(requiring PTSD diagnoses to conform to the criteria in the 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 
1994) (DSM-IV)).

On July 13, 2010, VA published a final rule that amended its 
adjudication regulations governing service connection for PTSD by 
liberalizing, in certain circumstances, the evidentiary standard 
for establishing the required in-service stressor.  75 Fed. Reg. 
39843 (July 13, 2010).  This revision adds to the types of PTSD 
claims that VA will accept through credible lay testimony alone 
as being sufficient to establish occurrence of an in-service 
stressor without undertaking other development to verify the 
Veteran's account.  The primary effect of the amendment of 38 
C.F.R. § 3.304(f) is the elimination of the requirement for 
corroborating evidence of a claimed in-service stressor if it is 
related to the Veteran's "fear of hostile military or terrorist 
activity."  In place of corroborating reported stressors, a 
medical opinion must instead be obtained from a VA, or VA 
contracted, psychiatrist or psychologist.  

The Veteran's Form DD 214 reveals that the Veteran served in the 
U.S. Army during the Vietnam era from February 1968 to February 
1971.  He served with an Engineer Battalion and his military 
occupational specialty was a heavy vehicle driver.  

The Veteran has repeatedly recounted the events of his alleged 
stressor throughout the record.  In particular, in a May 2006 
statement, the Veteran stated that he was a passenger in a 2.5 
ton military truck, transporting back to the unit from Phan Rang 
Air Base less than a month from the end of his duty in Vietnam.  
He stated that the truck driver was driving at a high speed to 
avoid enemy ambush, without using caution for mines.  As the 
truck approached a sharp curve, it rolled over about three to 
four times.  

Importantly, the Veteran stated that "[i]n fear of capture, 
torture, or death due to our insignificant rank I saw my life 
[pass] before me..."  He alleged that every soldier was aware that 
the Viet Cong did not take low ranking soldiers as prisoners, and 
instead chose to either torture or kill them.  The Veteran also 
stated, "[t]he fear of that incident has remained with me ever 
since that day."

The Board notes that the Veteran's personnel file was not 
requested.  However, a service treatment report from December 
1969 indicated that the Veteran was treated for a fall from a 
"low boy" at the 8th Field Hospital in Phan Rang, Republic of 
Vietnam.  This record is sufficient to establish that the Veteran 
was indeed in Vietnam during the period of his alleged in-service 
stressor.

In February 2003, the Veteran underwent a VA psychiatric 
examination, conducted by a VA psychiatrist.  There, the Veteran 
again recounted his alleged stressor event.  He reported that the 
truck accident which occurred at the end of the work day on 
Thanksgiving Day, resulted in the truck rolling over four or five 
times.  He stated that he saw his life flash in front of him.  
Significantly, the Veteran also reported that he "felt as though 
he [was] going to die, and that he was helpless to stop or 
control it."

Of note, the examination report indicated that the Veteran broke 
his left arm in the accident.  Indeed, a service treatment report 
from February 1971 revealed that the Veteran sustained a closed 
fracture of the left radius and ulna in December 1969 while in 
the Republic of Vietnam.  X-ray results of the left forearm 
indicated well healed fractures.

As a result of the February 2003 VA psychiatric examination, the 
examiner diagnosed the Veteran with chronic PTSD based on the 
DSM-IV.  The examiner ultimately concluded that the Veteran 
suffers from distinct and enduring symptoms of PTSD associated 
with the motor vehicle accident while on active duty in the 
Republic of Vietnam.  

As a whole, the record establishes that a VA psychiatrist has 
confirmed that the Veteran's claimed stressor is adequate to 
support a diagnosis of PTSD and that the Veteran's PTSD symptoms 
are related to that stressor.

There is no clear and convincing evidence to the contrary.  
Indeed, the Veteran has remained highly consistent in his account 
of the alleged stressor throughout the claim period.  The Board 
recognizes that the Veteran has reported that the stressor event 
occurred on Thanksgiving Day, November 26, 1968, less than one 
month from the end of his duty in Vietnam.  However, records 
reflect that one month prior to the end of his duty in Vietnam 
would be November 1969, not November 1968.  As the Veteran was 
recounting events that occurred more than four decades earlier, 
this discrepancy in the year does not rise to the level of clear 
and convincing evidence contrary to what the events that the 
Veteran has reported or his reaction to those events.  In fact, 
the record, particularly service treatment reports, indicates 
that the Veteran sustained an injury in the Republic of Vietnam 
during the time period he alleges.

The Board also finds that the Veteran's claimed stressor is 
consistent with the places, types, and circumstances his service.  
He was a heavy vehicle driver in an engineer battalion in 
Vietnam.  

Based on the above and consistent with VA regulation, the 
Veteran's own statements are sufficient verification of the in-
service stressor.  As the Veteran currently has PTSD as the 
result of a verified in-service stressor, service connection for 
PTSD is warranted.  

Earlier Effective Date for Type II Diabetes Mellitus 
and the Combined Evaluation of 70 Percent Disabling

Generally, the effective date of an award of benefits based on an 
original claim, a claim after final allowance or a claim for an 
increase is either (1) the date of receipt of the claim or (2) 
the date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.

A claim for service connection for type II diabetes mellitus was 
received by the RO on April 28, 2004.  By rating decision dated 
in December 2004 the RO granted service connection for type II 
diabetes mellitus and assigned an effective date of April 28, 
2004, the date of the Veteran's claim.  The December 2004 rating 
decision also awarded a combined disability evaluation of 70 
percent, also effective April 28, 2004.  There is no evidence to 
suggest, and the Veteran does not assert, that he did not receive 
notice of this decision.  The Veteran did not appeal this rating 
decision and it became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103.

In April 2006, the Veteran submitted a claim for an earlier 
effective date for the award of service connection for type II 
diabetes mellitus and the combined evaluation of 70 percent 
disabling.  Specifically, he contended that the award of service 
connection for his type II diabetes mellitus should be effective 
as of the date the record first reflects treatment of his 
diabetes mellitus, October 24, 2001 and that his combined 
evaluation of 70 percent disabling should be assigned an 
effective date of February 27, 1971, the day after separation 
from active service.

The U.S. Court of Appeals for Veterans Claims (Court) has held 
that final decisions cannot be revisited, except under clearly 
defined and limited circumstances.  Cook v. Principi, 318 F.3d 
1334 (Fed. Cir. 2002).  The only way to review final decisions is 
either by a claim of CUE or through the submission of new and 
material evidence.  See Rudd v. Nicholson, 20 Vet. App. 296 
(2006).  

Significantly, the Veteran has not alleged CUE in the December 
2004 rating decision that assigned the April 28, 2004, effective 
date of service connection for type II diabetes mellitus and the 
combined evaluation of 70 percent disabling.  Therefore, his 
current claims can only be construed as claims of entitlement to 
an earlier effective date for the grant of service connection for 
type II diabetes mellitus and the combined evaluation of 70 
percent disabling.

As noted, the Court has held that once a decision which 
establishes an effective date becomes final, the only way that 
such a decision can be revised is if it contains clear and 
unmistakable error (CUE).  The Court noted that any other result 
would vitiate the rule of finality.  In other words, there can be 
no freestanding claims for an earlier effective date, as the case 
is here.  When such freestanding claims are raised, the Court has 
held that such an appeal should be dismissed.  Rudd, at 299-300.  
As such, the Veteran's April 2006 claims to obtain earlier 
effective dates than that already assigned for the award of 
service connection for type II diabetes mellitus and the combined 
evaluation of 70 percent disabling are legally precluded.

As the Veteran's claims are clearly free-standing claims for 
earlier effective dates for service connection for type II 
diabetes mellitus and the combined evaluation of 70 percent 
disabling, they must be dismissed.  The Board is without 
jurisdiction to review the December 2004 rating decision with 
respect to the effective dates assigned for type II diabetes 
mellitus and the combined evaluation of 70 percent disabling.

Earlier effective date for the award of a 60 percent disability
rating for service-connected degenerative disc disease with
radiculopathy to include on the basis of CUE

The Veteran is seeking entitlement to an effective date earlier 
than November 30, 2001 for the award of a 60 percent disability 
rating for service-connected degenerative disc disease with 
radiculopathy.  Specifically, the Veteran has asserted, in his 
January 2009 substantive appeal, that clear and unmistakable 
error was made as the RO made its determination "in 
contradiction with evidence of record verifying on-going 
treatment of [Veteran's] back disorder by private physicians, 
where severity in condition resulted in Degenerative Disc Disease 
from initial diagnosis of Lumbar strain."  He alleges that a 60 
percent disability rating should be effective February 1, 1985.

The Court has delineated a three-prong test to determine whether 
clear and unmistakable error is present in a prior determination: 
(1) either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) or 
the statutory or regulatory provisions extant at that time were 
incorrectly applied; (2) the error must be "undebatable" and of 
the sort "which, had it not been made, would have manifestly 
changed the outcome at the time it was made;" and (3) a 
determination that there was CUE must be based on the record and 
law that existed at the time of the prior adjudication in 
question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting 
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).

A determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question, and not on subsequent determinations of record.  
Damrel, supra.

The Court has indicated that clear and unmistakable error is a 
very specific and a rare kind of error.  It is the kind of error 
of fact or of law that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds could 
not differ, that the result would have been manifestly different 
but for the error.  Thus, even where the presence of error is 
accepted, if it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be, ipso facto, 
clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993).

The essence of a claim of clear and unmistakable error is that it 
is a collateral attack on an otherwise final rating decision by a 
VA regional office.  Smith v. Brown, 35 F. 3d 1516, 1527 (Fed. 
Cir. 1994).  As such, there is a presumption of validity which 
attaches to that final decision, and when such a decision is 
collaterally attacked, the presumption becomes even stronger.  
See Fugo, supra.  Therefore, a claimant who seeks to obtain 
retroactive benefits based on clear and unmistakable error has a 
much heavier burden than that placed upon a claimant who seeks to 
establish prospective entitlement to VA benefits.  See Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991).  A disagreement with how 
the RO evaluated the facts is inadequate to raise a claim of CUE.  
Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

For a claim of CUE to be reasonably raised, the claimant must 
provide some degree of specificity as to what the alleged error 
is, and, unless it is the kind of error that, if true, would be 
CUE on its face, persuasive reasons must be given as to why the 
result would have been manifestly different but for the alleged 
error.  Eddy v. Brown, 9 Vet. App. 52, 57 (1996), citing to Fugo 
v. Brown, 6 Vet. App. 40, 44 (1993).

A claim that the evidence was not properly weighed or evaluated 
cannot constitute CUE, and the allegation of CUE must 
specifically state what error occurred and how the outcome would 
have been manifestly different.  Similarly, broad-brush 
allegations of failure to follow the regulations or failure to 
give due process, or any other general, non- specific claim of 
error cannot satisfy the stringent pleading requirements for the 
assertion of CUE.  Where a claimant fails to reasonably raise a 
CUE claim as set forth above, there is no requirement to address 
the merits of the issue.  Fugo, 6 Vet. App. at 44-45.

In addition, failure in the duty to assist does not establish 
CUE.  See Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).  In 
Cook, the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) emphasized that a purported failure in the duty 
to assist cannot give rise to CUE, nor does it result in "grave 
procedural error" so as to vitiate the finality of a prior, final 
decision.  In other words, to present a valid claim of CUE, the 
claimant cannot simply request that the Board reweigh or 
reevaluate the evidence.

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be paid 
or furnished to any individual under laws administered by the VA. 
38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The general rule as 
it pertains to the effective date for an award of increased 
compensation is that the effective date of such award will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(o)(1).  An exception to 
that rule applies, however, under circumstances where the 
evidence demonstrates that a factually ascertainable increase in 
disability occurred within the one-year period preceding the date 
of receipt of the claim for increased compensation.  In this 
context, the law provides that the effective date of the award 
"shall be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date."  38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

In VAOPGCPREC 12-98 (Sept. 23, 1998), the General Counsel noted 
that 38 C.F.R. § 3.400(o)(2) was added to permit payment of 
increased disability compensation retroactively to the date the 
evidence established that the increase in the degree of 
disability had occurred.  That section was intended to be applied 
in those instances where the date of increased disablement can be 
factually ascertained with a degree of certainty.  It was noted 
that this section was not intended to cover situations where 
disability worsened gradually and imperceptibly over an extended 
period of time.

Historically, a September 1984 rating decision awarded the 
Veteran a 10 percent disability rating for lumbosacral strain 
under 38 C.F.R. § 4.71a, Diagnostic Code 5295 with an effective 
date of February 27, 1971.  This disability rating was 
subsequently reduced, in a November 1984 rating decision, to a 
noncompensable evaluation under the same diagnostic code, 
effective February 1, 1985.  

A review of the claims file indicates that the Veteran did not 
submit a notice of disagreement within one year of the mailing of 
the notices of the September 1984 rating decision or the November 
1984 rating decision.  Because the Veteran did not perfect an 
appeal of the September 1984 and November 1984 rating decisions, 
the decisions are final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
20.200, 20.302, 20.1103.  Rating actions are final and binding 
based on evidence on file at the time the claimant is notified of 
the decision and may not be revised on the same factual basis 
except by a duly constituted appellate authority or except on the 
basis of CUE, as provided in 38 C.F.R. § 3.105. 38 C.F.R. § 
3.104(a).  Significantly, the Veteran has not alleged clear and 
unmistakable error in the September 1984 or November 1984 rating 
decisions.   

The Veteran submitted a claim for an increased evaluation of his 
back disability on November 30, 2001.  In an April 2002 rating 
decision, the RO awarded the Veteran a 60 percent disability 
rating for degenerative disc disease with radiculopathy under 
38 C.F.R. § 4.71a, Diagnostic Code 5293, effective November 30, 
2001, the date of the Veteran's claim for an increased rating.  
He did not initiate an appeal this decision.  

The Veteran now claims that the 60 percent disability rating for 
his degenerative disc disease with radiculopathy should be 
effective February 1, 1985, as he essentially contends that the 
RO should have been aware of this new diagnosis when they reduced 
his rating for lumbosacral strain to a noncompensable evaluation.  
While the Board acknowledges the Veteran's assertions, but for 
the reasons explained below, also finds that the RO correctly 
applied the statutory and regulatory provisions in existence at 
that time such that the outcome of the claim, to include the 
assigned effective date, would not have been manifestly different 
but for the error.

The April 2002 rating decision evaluated the Veteran's service-
connected back disability, diagnosed at the time as degenerative 
disc disease with radiculopathy, under the provisions of 38 
C.F.R. § 4.71a, Diagnostic Code 5293.  The Board finds that all 
the evidence was clearly considered, and it shows that the 
Veteran had degenerative changes of the lumbar spine with lower 
extremity radiculopathy with sensory change.  The evidence of 
record at that time was the Veteran's service treatment records, 
VA outpatient treatment reports, and VA examinations from 
December 2001 and March 2002.  Thus, pursuant to the rating 
criteria in effect in April 2002, the Veteran was entitled to no 
more than a 60 percent rating for degenerative disc disease with 
radiculopathy.  See 38 C.F.R. §4.71a, Diagnostic Code 5293 
(2002).

As there is no evidence that the correct facts, as they were 
known at the time, were not before the RO, or that the statutory 
or regulatory provisions existant at the time were incorrectly 
applied, the April 2002 rating decision by the RO assigning a 60 
percent disability rating for the Veteran's service- connected 
degenerative disc disease with radiculopathy, was not clearly and 
unmistakably erroneous.

It is important to note that the RO did not have any evidence of 
either treatment for, or a diagnosis of degenerative disc disease 
with radiculopathy until after the Veteran submitted his claim 
for a higher evaluation of his back disability.  Indeed, there 
were no medical reports of record from the November 1984 rating 
decision to the Veteran's increased rating claim in November 
2001.  

The RO thus determined that the November 30, 2001 effective date 
was warranted based upon the date of the receipt of the Veteran's 
claim for an increased evaluation.  Under the rules governing 
effective dates for increased ratings, the effective date of an 
increase may be one year prior to the date of the claim if it is 
factually ascertainable that an increase in disability had 
occurred within one year from the date of claim.  38 U.S.C.A. § 
5110(b)(2) ; 38 C.F.R. §§ 3.400(o)(1) and (2).  

In short, the increased disablement, to include the diagnosis of 
degenerative disc disease, was not factually ascertainable within 
the one-year period preceding the date of receipt of the claim 
for increased compensation.  Thus, there is no exception to the 
effective date rule and the earliest effective date allowable 
under regulation is the date of the receipt of the Veteran's 
increased rating claim, November 30, 2001.  38 C.F.R. § 
3.400(o)(1).  Accordingly there is no basis for an effective date 
prior to November 30, 2001 for the assignment of a 60 percent 
evaluation for degenerative disc disease with radiculopathy.  

Based on the above and in considering the evidence of record 
under the laws and regulations as set forth above, the Board 
finds that November 30, 2001, is the correct date for the 
assignment of the 60 percent disability evaluation for the 
Veteran's service-connected degenerative disc disease with 
radiculopathy.  The record does not contain any statement, 
indicating any disagreement with the April 2002 rating decision, 
and as such, it became final. 

In fact, the Veteran made no submissions to VA between the 
issuance of the November 1984 rating decision and his November 
2001 claim.  In this respect, there is no evidence of record that 
the Veteran received any medical treatment for his back 
disability between November 1984 and November 2001.  As such, the 
Board finds that the increase in severity of the Veteran's back 
disability, including the diagnosis of degenerative disc disease 
with radiculopathy, was not factually ascertainable one year 
prior to the November 2001 claim.  

In summary, and based on the foregoing, the Board finds the 
Veteran has failed to establish, without debate, that the correct 
facts, as they were known in April 2002, were not before the RO 
or that the RO ignored or incorrectly applied the applicable 
statutory and regulatory provisions existant at that time.  The 
Board also finds the Veteran has failed to establish that, but 
for any such alleged error, that the outcome of the decision 
would have been different.  Given the foregoing, the Board must 
conclude that clear and unmistakable error in the decision issued 
in April 2002, as contended, has not been established.  Thus, an 
effective date prior to November 30, 2001, the date of receipt of 
the Veteran's claim for increased compensation for his back 
disability, is not warranted for the award of a 60 percent rating 
for service- connected degenerative disc disease with 
radiculopathy.  See 38 C.F.R. § 3.105(a); Luallen, 8 Vet. App. at 
95; Fugo, 6 Vet. App. at 43-44.

CUE requires that error, otherwise prejudicial, must appear 
undebatably.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  
Accordingly, the Veteran's claim must fail.

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim to reopen a previously and finally denied claim, VA 
must notify a claimant of the evidence and information that is 
necessary to reopen the claim and VA must notify the claimant of 
the evidence and information that is necessary to establish his 
entitlement to the underlying claim for the benefit sought by the 
claimant.  To satisfy this requirement, VA must look at the bases 
for the denial in the prior decision and provide a notice letter 
that describes what evidence would be necessary to substantiate 
that element or elements required to establish service connection 
that were found insufficient in the previous denial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

The RO provided the appellant pre-adjudication notice by letters 
dated in June 2003, June 2006, and January 2008.  Although the 
June 2003 notice provided did not address either the rating 
criteria or effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that service 
connection is being granted.


The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  The Veteran has not 
made the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal, and 
has not argued that any error or deficiency in the accomplishment 
of the duty to assist has prejudiced him in the adjudication of 
his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the Veteran in the development of the 
claim.


ORDER

Service connection to PTSD is granted, subject to the applicable 
laws and regulations concerning the payment of monetary benefits.

An effective date, prior to April 28, 2004, for the grant of 
service connection for diabetes mellitus, type II with herbicide 
exposure is dismissed.

An effective date, prior to April 28, 2004, for the combined 
evaluation of 70 percent disabling is dismissed.

An effective date, prior to November 30, 2001, for the award of a 
60 percent disability rating for service-connected degenerative 
disc disease with radiculopathy, to include on the basis of CUE 
is denied.


REMAND

A review of the claims file reveals that the Veteran is currently 
unemployed and was last employed as a United States Postal 
Service worker in May 2003.  The Veteran was afforded VA 
examinations for his service-connected disabilities in December 
2001, March 2002, February 2003, and March 2008.  In these 
examination reports, the examiners did not explain the 
occupational impact of the Veteran's service-connected 
degenerative disc disease with radiculopathy, type II diabetes 
mellitus, healed left radius and ulnar fracture with residuals, 
deviated nasal septum, lumbosacral strain, and scar of the left 
forearm.  

Indeed, there is no examination of record providing a medical 
opinion as to how the Veteran's service-connected disabilities 
affect his ability to obtain or retain substantially gainful 
employment and no medical opinion addressing all the Veteran's 
service-connected disabilities and their combined effect upon the 
Veteran's employability as a whole.

Thus, a VA examiner should generally address the extent of 
functional and industrial impairment due to the Veteran's 
combined service-connected disabilities.  See Gary v. Brown, 7 
Vet. App. 229 (1994).  

The examiner is specifically requested to address whether the 
Veteran's service-connected disabilities render the Veteran 
unable to engage in substantially gainful employment, supporting 
such opinion with reference to manifested symptomatology and 
limitations.  The examiner should be provided with a list of all 
of the Veteran's service-connected disabilities, and should 
discuss their effects, if any, upon the Veteran's employability.  
It should be noted that the Veteran's service-connected 
disabilities include PTSD, which has been service-connected 
above.

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA medical 
examination to determine the effects of 
all his current, service-connected 
disabilities on his employability.  The 
examiner should be provided with a list 
of all of the Veteran's service-connected 
disabilities, to include service-
connected PTSD, as granted above.  The 
examiner should generally address the 
extent of functional and industrial 
impairment due to the Veteran's service-
connected disabilities.  The claims file, 
along with a copy of this remand, should 
be made available to and thoroughly 
reviewed by the examiner.

Based on examination findings and other 
evidence contained in the claims file, 
the examiner must offer an opinion as to 
whether it is at least as likely as not 
that the Veteran is unable to obtain or 
maintain substantially gainful employment 
solely as a result of his service- 
connected disabilities.

The examiner also must consider the 
Veteran's education, experience, and 
occupational background in determining 
whether he is unable to secure or 
maintain gainful employment in light of 
his service-connected disabilities 
(standing alone).  The examination report 
must include a complete rationale for all 
opinions and conclusions expressed.

2.	The RO should then readjudicate the issue 
on appeal.  If the determination remains 
unfavorable to the appellant, he should 
be provided with a supplemental statement 
of the case (SSOC) that addresses all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered.  The appellant 
should be given an opportunity to respond 
to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


